Opinion issued December 10, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00732-CV
                            ———————————
                   JOSE ANGEL LANDAVERDE, Appellant
                                         V.
                         JOE D. GUTIERREZ, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                       Trial Court Case No. 1139863


                          MEMORANDUM OPINION

      In this forcible detainer action, the appellant, Jose Angel Landaverde,

challenges the judgment of County Civil Court at Law No. 1, awarding possession

of a certain apartment to the appellee, Joe D. Gutierrez. On appeal, Landaverde

asserts that the county civil court at law erred in awarding possession to Gutierrez.
Because the clerk’s record does not support Landaverde’s claims, and there is no

reporter’s record of the proceedings, we presume that the evidence supported the

court’s judgment. We affirm.

                                   Background

      In January 2018, Gutierrez, as the lessor, and Landaverde, the lessee, entered

into a month-to-month lease for a property described as “8122 Lynn St. Apt. 7”

(Apartment 7). Landaverde was obligated to pay $550 per month in rent, due on the

5th of each month, and was responsible for damages he caused and for upkeep of the

premises. The lease for Apartment 7 stated that it could be “terminated at any time

by either party hereto by giving the other party not less than one full month’s prior

notice in writing.”

      Landaverde’s pleadings assert that in June 2019, he asked Gutierrez for

permission to move to Apartment 4, and Gutierrez agreed. Nothing in the clerk’s

record indicates that the parties had a written lease or other agreement regarding

Apartment 4. The parties’ pleadings then contain contradictory accounts of

subsequent events. Landaverde alleged that after he moved into Apartment 4, he

realized the apartment was in terrible condition and needed extensive repairs.

Landaverde alleged that he discussed the condition of Apartment 4 with Gutierrez

and requested that Gutierrez make repairs, and, in retaliation for requesting these




                                         2
repairs, Gutierrez sought to evict him.1 Gutierrez, on the other hand, alleged that

neither Apartment 4 nor Apartment 7 had been in a state of disrepair prior to

Landaverde’s living there. To the extent there had been damage, Gutierrez alleged

that it had been done by Landaverde. Gutierrez further alleged that Landaverde had

failed to make rental payments and that Landaverde had made threats to other tenants

on the premises, causing Gutierrez to initiate eviction proceedings.

      The clerk’s record contains a notice dated June 17, 2019, giving Landaverde

notice to vacate Apartment 4 and stating that the “owner want[s] possession.”

Gutierrez filed his eviction petition in the justice of the peace court on July 22, 2019.

The case was then appealed to county civil court at law for a de novo trial. See Black

v. Wash. Mut. Bank, 318 S.W.3d 414, 416 (Tex. App.—Houston [1st Dist.] 2010,

pet. dism’d w.o.j.) (“A forcible detainer suit may be appealed to the county court for

a de novo review.”).

      On September 24, 2019, the county civil court at law awarded Gutierrez

possession of Apartment 4. The court reporter notified this Court that no reporter’s

record was made of the proceedings in the county civil court at law. This appeal

followed.



1
      Landaverde also filed a counter-petition seeking money damages; however, the sole
      issue in a forcible detainer action is who has the right to immediate possession of
      the premises. See Coinmach Corp. v. Aspenwood Apt. Corp., 417 S.W.3d 909, 919
      (Tex. 2013).
                                           3
                                  Forcible Detainer

      Forcible detainer actions are “intended to be a speedy, simple, and

inexpensive means to obtain immediate possession of property,” and, thus, “[t]he

only issue in a forcible detainer action is the right to actual possession of the

premises.” Coinmach Corp. v. Aspenwood Apt. Corp., 417 S.W.3d 909, 919 (Tex.

2013) (quoting Marshall v. Hous. Auth. of the City of San Antonio, 198 S.W.3d 782,

785 (Tex. 2006)). “The judgment in a forcible detainer action is a final determination

only ‘of the right to immediate possession,’” but it is not “a final determination of

whether the eviction is wrongful. . . .” Id.

      In his sole issue on appeal, Landaverde asserts that the county civil court at

law abused its discretion in awarding Gutierrez possession of the premises. He

argues that Gutierrez failed to provide the notice required by the Property Code,2

that Gutierrez waived the right to evict Landaverde, and that the eviction proceeding

was an illegal act of retaliation based on Landaverde’s request that Gutierrez repair



2
      Landaverde cites, in part, Property Code section 91.001, which governs notice
      required in forcible detainer actions when a landlord files suit on the grounds that
      the tenant is holding over beyond the end of the rental term or renewal period. See
      TEX. PROP. CODE § 91.001. Gutierrez did not allege that Landaverde was holding
      over beyond the end of the rental term or renewal period. Landaverde also cites
      section 24.005(a), which requires that a landlord to give a tenant who defaults or
      holds over beyond the end of the rental term at least three days’ written notice to
      vacate the premises before filing a forcible detainer action “unless the parties have
      contracted for a shorter or longer notice period in a written lease or agreement.” Id.
      § 24.005(a). The written notice to vacate in the record is dated more than thirty days
      before the date the petition for eviction was filed.
                                            4
the property. He cites the evidence he presented at the trial in support of his

arguments, and he argues that Gutierrez committed perjury in the trial court.

However, there is no reporter’s record in this case.

      When there is no reporter’s record, we indulge every presumption in favor of

the trial court’s findings. Bryant v. United Shortline Inc. Assurance Servs., N.A., 972
S.W.2d 26, 31 (Tex. 1998); Curry v. Tex. Dep’t of Public Safety, 472 S.W.3d 345,

350 (Tex. App.—Houston [1st Dist.] 2015, no pet.); see also Bennett v. Cochran, 96
S.W.3d 227, 230 (Tex. 2002) (“The court of appeals was correct in holding that,

absent a complete record on appeal, it must presume the omitted items supported the

trial court’s judgment.”); Sareen v. Sareen, 350 S.W.3d 314, 317 (Tex. App.—San

Antonio 2011, no pet.) (“[W]ithout a complete reporter’s record, it is impossible to

review all the evidence presented to the trier of fact or to apply the appropriate

sufficiency standards.”); Willms v. Ams. Tire Co., Inc., 190 S.W.3d 796, 803 (Tex.

App.—Dallas 2006, pet. denied) (“[W]hen an appellant fails to bring a reporter’s

record, an appellate court must presume the evidence presented was sufficient to

support the trial court’s order.”).

      Nothing in the clerk’s record supports Landaverde’s claim that he did not

receive notice to vacate. The record contains a notice dated June 17, 2019, more than

thirty days before Gutierrez filed the underlying eviction petition, and Landaverde’s

own answer and other pleadings acknowledge that he actually received this notice


                                          5
on that day. Because there is no reporter’s record, we must presume that the

testimony and other evidence presented to the county court at law was sufficient to

support the court’s order awarding possession of the premises to Gutierrez. See

Bryant, 972 S.W.2d at 31; Willms, 190 S.W.3d at 803. Without a record it is

impossible for this Court to review the sufficiency of the evidence supporting

Landaverde’s remaining claims contesting the notice, asserting that Gutierrez

waived his right to evict Landaverde, or seeking relief on the basis that the eviction

was retaliatory in nature. See Sareen, 350 S.W.3d at 317.

      We overrule Landaverde’s sole appellate issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Richard Hightower
                                              Justice

Panel consists of Justices Keyes, Hightower, and Countiss.




                                          6